 

LIFEPOINT HOSPITALS, INC.

2013 LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR

[  insert name of optionee here  ]

Agreement

1.     Grant of Option.    LifePoint Hospitals, Inc. (the “Company”) hereby
grants, as of [                             ] (“Date of Grant”), to
[                                       ] (the “Optionee”) an option (the
“Option”) to purchase up to [       ] shares of the Company’s common stock,
$0.01 par value per share (the “Shares”), at an exercise price per share equal
to $[         ] (the “Exercise Price”).  The Option shall be subject to the
terms and conditions set forth herein.  The Option is being granted pursuant to
the LifePoint Hospitals, Inc. 2013 Long-Term Incentive Plan (the “Plan”), which
is incorporated herein for all purposes.  The Option is a Non-Qualified Stock
Option, and not an Incentive Stock Option.  The grant of this Award and the
issuance of any Shares (or any other securities of the Company pursuant thereto)
is subject to all of the terms and conditions of the Plan and thereof and all
applicable laws and regulations.

2.     Definitions.  Unless otherwise provided herein, terms used herein that
are defined in the Plan and not defined herein shall have the meanings
attributed thereto in the Plan.

3.     Exercise Schedule.  Except as otherwise provided in Sections 6 or 9 of
this Agreement, or in the Plan, the Option is exercisable in installments as
provided below, which shall be cumulative. To the extent that the Option has
become exercisable with respect to a percentage of Shares as provided below, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. The following table indicates each date (the “Vesting Date”) upon which
the Optionee shall be entitled to exercise the Option with respect to the
percentage of Shares granted as indicated beside the date, provided that the
Continuous Service of the Optionee continues through and on the applicable
Vesting Date:

 

 

 

 

Percentage of Shares

Vesting Date

[1/3

First anniversary of the Date of Grant]

[1/3

Second anniversary of the Date of Grant]

[1/3

Third anniversary of the Date of Grant]

 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service, any unvested portion of the
Option shall terminate and be null and void.





--------------------------------------------------------------------------------

 

 



4.     Method of Exercise.  The vested portion of this Option shall be
exercisable in whole or in part in accordance with the exercise schedule set
forth in Section 3 hereof in accordance with the Company’s procedures as in
effect from time to time.  No fractional Shares may be exercised pursuant to the
Option.  This Option shall be deemed to be exercised after both (a) receipt by
the Company of the Exercise Price and (b) arrangements that are satisfactory to
the Committee in its sole discretion have been made for Optionee’s payment to
the Company of the amount, if any, that is necessary to be withheld in
accordance with applicable Federal or state withholding requirements.  No Shares
shall be issued pursuant to the Option unless and until such issuance and such
exercise shall comply with all relevant provisions of applicable law, including
the requirements of any stock exchange upon which the Shares then may be traded.

5.     Method of Payment.  Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:  (a) cash;
(b) check; (c) to the extent permitted by the Committee, with Shares owned by
the Optionee, or the withholding of Shares that otherwise would be delivered to
the Optionee as a result of the exercise of the Option; (d) pursuant to a
“cashless exercise” procedure, by delivery of a properly executed exercise
notice together with such other documentation, and subject to such guidelines,
as the Committee shall require to effect an exercise of the Option and delivery
to the Company by a licensed broker acceptable to the Company of proceeds from
the sale of Shares sufficient to pay the Exercise Price and any applicable
income or employment taxes; or (e) such other consideration or in such other
manner as may be determined by the Committee in its absolute discretion.

6.     Termination of Option.  Any unexercised portion of the Option shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:

(a)     unless the Committee otherwise determines in writing in its sole
discretion, three months after the date on which the Optionee’s Continuous
Service is terminated other than by reason of (i) by the Company or a Related
Entity for Cause, (ii) a Disability of the Optionee as determined by a medical
doctor satisfactory to the Committee, (iii) the death of the Optionee, or (iv)
termination of the Optionee’s Continuous Service by the Optionee after the
Optionee has attained age 65, or has attained age 55 with 10 years of Continuous
Service (“Retirement”);

(b)     thirty days after the date of termination of the Optionee’s Continuous
Service by the Company or a Related Entity for Cause;

(c)     twelve months after the date on which the Optionee’s Continuous Service
is terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;

(d)     twelve months after the date of termination of the Optionee’s Continuous
Service by reason of the death of the Optionee;

(e)     thirty-six months after the date of termination of the Optionee’s
Continuous Service by reason of the Optionee’s Retirement; or

(f)     the tenth anniversary of the date as of which the Option is granted.





--------------------------------------------------------------------------------

 

 

7.     Transferability.  The Option may not be transferred, pledged, assigned,
hypothecated  or otherwise disposed of in any way by the Optionee, except (a) by
will or  by the  laws  of descent  and distribution, or (b) to a
“family  member”  (as  defined  below),
provided  that  such  transfer  is  made  for  estate  planning,  tax  planning,  donative  purposes  or
pursuant to a domestic relations order, and no consideration (other than nominal
consideration) is received by the Optionee.  In the event an Optionee becomes
legally incapacitated, the Option shall be exercisable by his or her legal
guardian or legal representative.  If the Optionee dies, the Option shall
thereafter be exercisable by the Optionee’s executors or administrators. The
Option shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Option contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon the Option, shall be null and void and
without effect.

(i)     For purposes hereof, a “family member” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former  spouse,
sibling,  niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the employee)
control the management of assets, and any other entity in which these persons
(or the employee) own more than 50% of the voting interests.

(ii)     No transfer of the Option by the Optionee by will or by laws of descent
and distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary to establish
the validity of the transfer.  During the lifetime of an Optionee, except as
provided above, the Option shall be exercisable only by the Optionee, except
that, in the case of an Optionee who is legally incapacitated, the Option shall
be exercisable by the Optionee’s guardian or legal representative.  In the event
of any transfer of the Option to a family member in accordance with the
provisions of this Section 7, such family member shall thereafter have all
rights that would otherwise be held by the Optionee (or by the Optionee’s
guardian, legal representative or beneficiary), except as otherwise provided
herein.

8.     No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.

9.     Acceleration of Exercisability of Option.

(a)     Acceleration Upon Change in Control.  This Option shall become
immediately fully exercisable in the event that, prior to the termination of the
Option pursuant to Section 6 hereof, and during the Optionee's Continuous
Service, there is a “Change in Control,” as defined in Section 9(b) of the Plan,
unless either (i) the Company is the surviving entity in the Change in Control
and the Option Award continues to be outstanding after the Change in Control on
substantially the same terms and conditions as were applicable immediately prior
to the Change in Control or (ii) the successor company or its parent company
assumes or substitutes for the Option Award, as determined in accordance with
Section 10(c)(ii) of the Plan.





--------------------------------------------------------------------------------

 

 

(b)     Acceleration Upon Termination of Continuous Service.  If, in the event
of a Change in Control and the exercisability of the Option is not accelerated
under Section 9(a)(iv) of the Plan, the Option shall become fully exercisable in
the event that, prior to the termination of the Option pursuant to Section 6
hereof, the Optionee’s employment is terminated without Cause by the Company or
any Related Entity or by such successor company or by the Optionee for Good
Reason within 24 months following such Change in Control.

(c)     Death or Disability.  If the Optionee’s Continuous Service is terminated
by reason of a Disability of the Optionee or the death of the Optionee, the
Option shall become fully exercisable as of the date on which the Optionee’s
Continuous Service terminates.

10.     No Right to Continued Employment.  Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

11.     Law Governing.  This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Delaware.

12.     Interpretation / Provisions of Plan Control.  This Agreement is subject
to all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
All decisions or interpretations of the Committee upon any questions arising
under the Plan and this Agreement are binding, conclusive and final.

13.     Notices.  Any notice under this Agreement shall be in writing and shall
be deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at 103 Powell Court, Brentwood,
Tennessee 37207, or if the Company should move its principal office, to such
principal office, and, in the case of the Optionee, to the Optionee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.



--------------------------------------------------------------------------------

 

 



14.     Section 409A.

(a)     It is intended that the Option awarded pursuant to this Agreement be
exempt from Section 409A of the Code (“Section 409A”) because it is believed
that (i) the Exercise Price may never be less than the Fair Market Value of a
Share on the Date of Grant and the number of shares subject to the Option is
fixed on the original Date of Grant, (ii) the transfer or exercise of the Option
is subject to taxation under Section 83 of the Code and Treas. Reg. 1.83-7, and
(iii) the Option does not include any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Option.  The provisions of this Agreement shall be interpreted in a manner
consistent with this intention, and the provisions of this Agreement may not be
amended, adjusted, assumed or substituted for, converted or otherwise modified
without the Optionee’s prior written consent if and to the extent that such
amendment, adjustment, assumption or substitution, conversion or modification
would cause the award to violate the requirements of Section 409A.

(b)     Notwithstanding the foregoing, the Company does not make any
representation to the Optionee that the Option awarded pursuant to this
Agreement is exempt from, or satisfies, the requirements of Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Optionee or any Beneficiary for any tax, additional tax, interest
or penalties that the Optionee or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto, that either is consented to by the
Optionee or that the Company reasonably believes should not result in a
violation of Section 409A, is deemed to violate any of the requirements of
Section 409A.

15.     Clawback of Benefits.  The Committee shall have full authority to
implement any policies and procedures that it determines to be necessary or
appropriate to comply with applicable securities laws or other laws, including,
without limitation, Section 10D of the Exchange Act and any rules promulgated
thereunder, including without limitation, amending this Agreement, without the
consent of the Optionee, to include language for the clawback (recapture) by the
Company of any benefits under this Agreement that the Committee deems necessary
or appropriate to comply with that statutory provision and those rules.

16.     Information Confidential.  As partial consideration  for granting of
this Option, the Optionee agrees that he or she will keep confidential all
information and knowledge that the Optionee has
relating  to  the  manner  and  amount  of  his  or  her  participation  in  the  Plan;
provided, however, that such information may be disclosed as required by law and
may be given in confidence  to the Optionee’s spouse, tax and financial
advisors, or to a financial institution to the extent that such information is
necessary to secure a loan.

 



--------------------------------------------------------------------------------